Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 filed 10 March 2021 are pending in the instant application.

Priority
This application is a continuation of 16/937,094 filed 07/23/2020, now abandoned, which is a continuation of 16/359,197 filed 03/20/2019, now U.S. Patent No. 10,729,709, which is a continuation of 15/179,625 filed 06/10/2016, now U.S. Patent No. 10,286,003, which claims the benefit of 62/312,382 filed 03/23/2016, the benefit of 62/307,284 filed 03/11/2016 and the benefit of 62/173,850 filed 06/10/2015. Priority accorded is 06/10/2015.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 part (i) recites hydrated. The specification (page 4, paragraph 0016) gives the monohydrate or the dihydrate as examples of hydrated macrolide. The term hydrated has not been defined except for these two examples. The term hydrated is broader than the examples given and is seen to include a macrolide in the presence of some water even though it may not be a typical hydrate. Claim 1 and dependents thereof are examined as drawn to a macrolide that is also in combination with water, which may not be a typical hydrate.
	Claim 19 recites the notation DH. It is not clear what is intended. If applicant intends dihydrate then the expansion of the notation DH should be recited.
	Claims 2-18, which depend from base claim 1, which is unclear/indefinite, are also rendered unclear/indefinite and are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-8, 11-16 and 18 are rejected under 35 U.S.C. 102((a)(1) as being anticipated by Huber et al (US 8,710,019 B2).
	Huber et al teaches a composition comprising hydrated azithromycin (a macrolide), ethanol (solvent) and hydroxypropylcellulose (excipient; col. 8, lines 55-65; limitations of claims 1 and 3). A second composition, which comprises erythromycin (macrolide), glycerol triacetate (triacetin-solvent), isopropyl myristate (solvent/surfactant) and water is also taught (excipient/solvent: col. 9, lines 55-65; limitations of claims 1-2 and 5). The solvent can also be caprylic or caprylic/capric triglycerides (col. 10, lines 5-11; Miglyol 812 is a mixture of C6-C12 triglycerides; limitations of claims 8, and 11-13). One of the components taught by Huber is PEG stearate (col. 6, line 22; Kolliphor HS15 as in claim 7). Huber teaches compositions of its invention in the form an injection (col. 4, line 20-22; limitations of claim 14 and 18).
	Huber et al teaches a method of treating infection in mice (subject weighing less than 100 pounds) via administration of its composition (col. 10, line 25 through col. 12, line 23; method of claim 15). A second antibiotic in addition to the macrolide can be administered in the method (col. 3, lines 13-63; limitation of claim 16).
	Therefore, Huber et al anticipates claims 1-3, 5, 7-8, 11-16 and 18-19.

Claim(s) 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curatolo et al (US 2002/0044965 A1).
	Curatolo et al teaches a composition comprising a hydrated macrolide (azithromycin), stearyl alcohol (solvent) and carnauba wax (excipient; page 4, para 0046; composition of claim 1). The composition can also contain castor oil (para 0046; limitation of claims 5 and 6).
Therefore, Curatolo et al anticipates claims 1, 5 and 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 9-10, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al (US 8,710,019 B2) in view of Curatolo et al (US 2002/0044965 A1).
The teachings of Huber and Curatolo et al are set forth above. Huber and Curatolo do not teach the percentages of components as in claims 4, 9-10 and the limitation of claim 17.
The amount of solvents in Huber’s compositions is less than the amount recited in claims 4 and 9. Huber et al teaches that in its compositions the amount of solvent should be adjusted so that the composition can be applied easily and does not take too long to dry. For this purpose, the amount of solvent can be in the range of 40wt% to 99wt% (page 5, lines 37-44). The amount of the antibiotic can also be in the range of 1wt% to about 30wt% (col. 3, lines 64-65). Huber also teaches the use of triacetin as solvent (glycerol triacetate) and Miglyol 812, which is a mixture of caprylic and capric triglycerides. Another component taught by Huber is PEG stearate (col. 6, line 22; Kolliphor HS15).
Curatolo teaches compositions comprising hydrated azithromycin and hydrogenated castor oil (see above).
Based on the above teachings of Huber and Curatolo it would have been obvious to one of ordinary skill in the art to adjust the amount of water (solvent) and azithromycin (as in claims 4, 9 and 10) and make the composition comprising the components in the weight percentages as in claim 19. The artisan would also administer the composition to a feline (as in claim 17) in view of Huber’s teaching of the administration of its composition in a method of treating infection in mice (subject weighing less than 100 pounds; col. 10, line 25 through col. 12, line 23; method of parent claim 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claimed composition and use it in a method of treating an infection in a subject since the components used in the claimed composition are known in the art for treating infections. 
One of ordinary skill in the art would be motivated to make the composition having the components as recited in the instant claims and use it in a method of treating infections for the additional beneficial properties and effects taught by Huber (col. 2, lines 25-51). Adjustment of the amounts of the ingredients in the composition can be done using the amounts taught in the prior art as starting points in order to obtain compositions with optimal therapeutic properties, solubility, viscosity and ease of application. Such optimization is routine in the art and is well within the skill of the artisan to do as routine optimization.
It has been held that it is within the skill in the art to select optimal parameters such as amounts of ingredients in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,286,003 (‘003) and as being unpatentable over claims 1-14 of U.S. Patent No. 10,729,709 (‘709) in view of Huber et al (US 8,710,019 B2) and further in view of Curatolo et al (US 2002/0044965 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant claim 1 is drawn to a composition comprising a hydrated macrolide, at least one solvent and an excipient. The dependent claims recite specific solvent(s), macrolide, surfactants, amounts and composition in a form for injection. Claim 15 is drawn to a method of treating an infection in a subject using the composition of claim 1. 
Claims 1-10 of ‘003 and claims 1-14 of ‘709 are drawn to a composition comprising azithromycin, solvents and an excipient and a method of treating a bacterial infection using the said composition.
Claims 1-10 of ‘003 differ from the instant claims in that the instant claims can use any macrolide other than azithromycin and solvents other than capric or caprylic triglycerides and triacetin. The infection treated can be any infection other than bacterial infection. Claims 1-14 of ‘709 are drawn to compositions comprising triacetin and caprylic or caprylic/capric triglyceride in a specific w/w percentage range and the infection treated using its composition can be any infection other than bacterial infection.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the instant composition could be made and be successfully used in the claimed method of treatment in view of the teachings of the secondary references (as set forth above). 
  In the instant case ‘003 and ‘709 teach the use of the components and the use of the composition comprising the components in a method of treatment applicant claims.  Although the claims of '003 and ‘709 use a mono- or dihydrate of azithromycin as the active agent and specific solvents, one of ordinary skill in the art would readily recognize that the composition of '003 and ‘709 could be modified to arrive at the instant composition and can be used in the same method of treatment with a reasonable expectation of success.  The use of known active agents and other ingredients in compositions and its use in methods of treatment taught in the prior art is not seen to render the instantly claimed composition and method of use unobvious over the art.  One of ordinary skill in the art would be motivated to make the composition having the components as recited in the instant claims and use it in a method of treating infections for the additional beneficial properties and effects as taught by Huber (col. 2, lines 25-51).


Conclusion
Pending claims 1-19 are rejected


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623